Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


    PNG
    media_image1.png
    417
    401
    media_image1.png
    Greyscale

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,104,298 B2 to Sishtla in view of US Patent No. 9,032,753 B2 to Love et al., and US Patent No. 8,677,779 B2 to Lambert.

Sishtla teaches limitations from claim 14 in fig. 4, shown above), a use of a refrigeration apparatus according to claim 1, including: 
closed loop circulation of the main flow of refrigerant successively through the compressor inlet (36), the compressor (22), the compressor outlet (30), the condenser inlet (of the condenser 24), the condenser (24), the condenser outlet (of the condenser 24), the valve inlet (of the valve 26), the expansion valve (26), the valve outlet (of the valve 26), the evaporator inlet (of the evaporator 28), the evaporator (28), and the evaporator outlet (of the evaporator 28) (as shown in fig. 4 and col. 2, lines 50-65) ; 
derivation of the lubrication flow from the main flow of refrigerant circulating through the supply part (at the condenser 24), by the lubrication inlet (into the flow path 62 from the condenser 24 as shown in fig. 4 and taught in col. 3, lines 64-67); 
circulation of the lubrication flow through the lubrication branch (62), successively through the lubrication inlet (at the condenser 24), and the lubrication outlet (to the compressor 22) and 
feeding of the compressor (22), by the lubrication outlet, with the lubrication flow (in the path 62) for lubrication of the compressor (as taught in col. 4, lines 1-5). 

    PNG
    media_image2.png
    408
    571
    media_image2.png
    Greyscale

Sishtla does not teach the lubrication flow passing through a heat exchanger which is also supplied with a flow from the evaporator for cooling the lubrication flow.  Love teaches in fig. 1, shown above, and in col. 5, lines 14-37, a refrigerant cycle in which a flow of lubricant in a return passage (46) is passed through a heat exchanger (34) as it flows to an inlet of the compressor (14), the heat exchanger (34) being connected to the evaporator (26) of the system for receiving a flow of lubricant and liquid refrigerant from an outlet (32) of the evaporator (26) for cooling the lubricant flow in the return passage (46) and evaporating the refrigerant in the second return line (50) (identified as the second return line in col. 5, line 34, but misnumbered as 46, it will understood that the refrigerant in the second return line 50 must evaporate as this line is taught in col. 5, lines 28-30 to contain liquid refrigerant while the first return line 46 is taught in col. 5, lines 16-17 only to contain oil.)  It would have been obvious to one of ordinary skill in the art at the time the 

    PNG
    media_image3.png
    249
    551
    media_image3.png
    Greyscale

Neither Sishtla nor Love teaches the flow from the evaporator through the subcooling heat exchanger being reintroduced to the evaporator.  Lambert teaches in fig. 3, shown above, and in col. 3, lines 56-67, a primary evaporator (41) for a refrigeration cycle system, the primary evaporator (41) being provided with an outlet (45) and inlet (46) through which refrigerant exits the primary evaporator (41) to flow to a secondary evaporator (50) to deliver a bypass portion of refrigerant to provide cooling at the location of the secondary evaporator (50).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sishtla as modified by Love as discussed above with the bypass evaporator structure taught by Lambert to ensure that refrigerant used in the secondary evaporator for cooling the oil flow to the compressor as taught by Love has sufficient opportunity to be boiled and evaporated by the primary .

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla in view of Love, Lambert, and US Patent No. 4,419,215 to Voetter et al.

Sishtla teaches limitations form claim 1 in fig. 4, shown above, a refrigeration apparatus, comprising a main circuit (taught in col. 2, lines 50-57), including: 
a compressor (22), including a compressor inlet (36) and a compressor outlet (30), 
a condenser (24), including a condenser inlet (not numbered but shown in fig. 4 facing the compressor 22), connected to the compressor outlet (30), and a condenser outlet (not numbered but shown in fig. 4facing the expansion valve 26), 
an expansion valve (26), including a valve inlet (not numbered but shown in fig. 4 facing the condenser 26), connected to the condenser outlet (as shown) and a valve outlet (not numbered but shown in fig. 4 facing the evaporator 28), and 
an evaporator (28), including an evaporator inlet (not numbered but shown in fig. 4 facing the expansion valve 26), connected to the valve outlet (as shown), and an evaporator outlet (not numbered but shown in fig. 4 facing the compressor 22), connected to the compressor inlet (36), 
wherein the main circuit is configured for a loop circulation of a main flow of refrigerant, successively through the compressor (22), the condenser (24), the expansion valve (26), and the evaporator (28), wherein the refrigeration apparatus further comprises a lubrication branch (supply line 62, taught in col. 3, lines 64-67), comprising: 

a lubrication outlet, connected to the compressor (as shown at the compressor 22 in fig. 4) so as to feed the compressor (22) with the lubrication flow, for lubrication of said compressor with the refrigerant of the lubrication flow (as taught in col. 3, lines 64-67).
Sishtla does not teach the system including a subcooling branch connected to the evaporator and having a subcooling heat exchanger, positioned outside the evaporator, for cooling the lubrication flow with a subcooling flow within the subcooling heat exchanger.  Love teaches in fig. 1, shown above, and in col. 5, lines 14-37, a refrigerant cycle in which a flow of lubricant in a return passage (46) is passed through a heat exchanger (34) as it flows to an inlet of the compressor (14), the heat exchanger (34) being connected to the evaporator (26) of the system for receiving a flow of lubricant and liquid refrigerant from an outlet (32) of the evaporator (26) for cooling the lubricant flow in the return passage (46) and evaporating the refrigerant in the second return line (50) (identified as the second return line in col. 5, line 34, but misnumbered as 46, it will understood that the refrigerant in the second return line 50 must evaporate as this line is taught in col. 5, lines 28-30 to contain liquid refrigerant while the first return line 46 is taught in col. 5, lines 16-17 only to contain oil.)  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sishtla with the 
Neither Sishtla nor Love teaches the subcooling heat exchanger having both an inlet and an outlet connected to the evaporator of the main circuit.  Lambert teaches in fig. 3, shown above, and in col. 3, lines 56-67, a primary evaporator (41) for a refrigeration cycle system, the primary evaporator (41) being provided with an outlet (45) and inlet (46) through which refrigerant exits the primary evaporator (41) to flow to a secondary evaporator (50) to deliver a bypass portion of refrigerant to provide cooling at the location of the secondary evaporator (50).  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sishtla as modified by Love as discussed above with the bypass evaporator structure taught by Lambert to ensure that refrigerant used in the secondary evaporator for cooling the oil flow to the compressor as taught by Love has sufficient opportunity to be boiled and evaporated by the primary evaporator before it is provided to the compressor as taught in col. 3, lines 63-67 of Lambert.
Sishtla does not teach the inlet through which refrigerant from the evaporator flows into the subcooling circuit being positioned below the outlet through which the refrigerant returns so that the flow is circulated by the thermosiphon effect and the subcooling flow is heated in the subcooling heat exchanger or the evaporator including a tank with the evaporator inlet and subcooling inlet disposed in a lower part and the subcooling outlet and evaporator outlet disposed in an upper part.  Love teaches in fig. 1, shown above, 

    PNG
    media_image4.png
    270
    663
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    396
    299
    media_image5.png
    Greyscale

Although Love teaches the port (32) which serves as the inlet of the subcooling loop being disposed at the bottom of the evaporator, Love does not teach the port by which it is returned being disposed higher on the evaporator or the circulation being produced by a thermosiphon effect or this port being disposed in “an upper part” of the vessel.  Voetter teaches in fig. 4, shown above, and in col. 7, lines 11-20, a vessel (212) having an outlet port at the bottom thereof and containing a heat transfer fluid to be flowed through the outlet port to an external heat exchanger (in the compartment 211), equivalent to the tank of the evaporator (26) of Love.  Voetter further teaches the return connection of the vessel 212 (shown at the upper right thereof) disposed higher than the outlet port and further teaches in col. 2, lines 18-30 that the circulation of heat transfer fluid in this system circulates “by means of the so-called thermosiphon effect”.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify 

Sishtla teaches limitations from claim 12, the refrigeration apparatus according to claim 1, wherein the compressor (22) is a positive displacement-type compressor (as taught in col. 2, lines 55-57, the compressor may broadly be “any time of compressor” but also specifically suggests “a screw compressor” which is acknowledged and given as an example of a “positive displacement-type compressor” in ¶ 28 of the instant specification.) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sishtla, Love, Lambert, and Voetter as applied to claim 1 above, and further in view of US Patent N. 4,007,776 to Alkasab. 

Regarding claim 4, Sishtla as modified by Love and Lambert and as discussed above teaches a refrigeration cycle system including a lubrication branch extending from the condenser to the compressor and being cooled by heat exchange with a subcooling branch from the evaporator of the system.  None of Sishtla, Love and Lambert teaches the evaporator comprising an outlet duct extending from an upper part thereof and comprising a Venturi-effect passage section connected to the subcooling outlet so that refrigerant is sucked into the duct from the subcooling flow when refrigerant is discharged from the evaporator.  

    PNG
    media_image6.png
    689
    585
    media_image6.png
    Greyscale

Alkasab teaches in fig. 1, shown above, and in col. 4, lines 33-44, a refrigeration system having an evaporator (110) equivalent to the subcooling heat exchanger of the modified Sishtla, having an outlet duct (124) connected to an ejector (88) connected to the outlet duct (86) of a heat exchanger (76), the ejector using the Venturi effect at a nozzle (88) to draw refrigerant out of the evaporator (110). It would have been obvious to further modify the modified Sishtla with the Venturi-effect ejector of Alkasab in order to . 

Claims 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla, Love, Lambert and Voetter as applied to claim 1 above, and further in view of US Publication No. 2014/0345311 A1 to Sun et al.

    PNG
    media_image7.png
    735
    539
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    313
    395
    media_image8.png
    Greyscale

claims 5, 6, and 9, Sishtla as modified by Love and Lambert and as discussed above teaches a refrigeration cycle system including a lubrication branch extending from the condenser to the compressor and being cooled by heat exchange with a subcooling branch from the evaporator of the system and Love particularly teaches the heat exchanger between a flow of lubricant and a flow of refrigerant drawn from the evaporator.  Neither Sishtla nor Love teaches the heat exchanger comprising a first branch including a heat exchange tank and a second branch comprising a heat exchange passage positioned within the tank as taught in claim 5, or the first branch being the lubrication branch and second being the subcooling branch as taught in claim 6, or that the internal heat exchange passage be a coil duct as taught in claim 9.  Sun teaches in figs. 1A and 1B, and in ¶ 17, a refrigeration system including an internal subcooling heat exchanger (26) for exchanging heat between refrigerant in two branches (20 and 22) of the cycle, one of which (motor cooling line 20) is to flow to a motor of the compressor (14) and further teaches that such a heat exchanger may be formed of a reservoir (30) containing a number of coils (36) therein as taught in claims 5 and 9, further teaching that the reservoir be connected to the cooling line (20) and the coil be connected to the subcooling line (24) as taught in claim 6.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the modified Sishtla with the shell and tube subcooling heat exchanger of Sun because such an arrangement allows the heat exchanger to “effectively transfer heat between the motor cooling fluid 32 and the sub-cooling fluid” as taught in ¶ 17 of Sun.

claim 10, Sishtla as modified by Love and Lambert and as discussed above teaches a refrigeration cycle system including a lubrication branch extending from the condenser to the compressor and being cooled by heat exchange with a subcooling branch from the evaporator of the system and Sun teaches a heat exchanger for such a heat exchange being embodied with a reservoir for containing the flow of refrigerant to the compressor.  Neither Sishtla nor Sun teaches the inlet of the heat exchange passage in the subcooling heat exchanger being positioned lower than the outlet of the heat exchange passage.  As discussed above regarding the rejection of claim 2, Voetter teaches in fig. 4, shown above, and in col. 7, lines 11-20, a vessel (212) having an outlet port at the bottom thereof and containing a heat transfer fluid to be flowed through the outlet port to an external heat exchanger (in the compartment 211), equivalent to the tank of the evaporator (26) of Love.  Voetter further teaches the return connection of the vessel 212 (shown at the upper right thereof) disposed higher than the outlet port and correspondingly teaches the inlet of the heat exchanger in the compartment 211 being disposed lower than the outlet.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sishtla as modified by Love with the fluid circulation arrangement of Voetter in order to take advantage of the natural temperature-based circulation of the thermosiphon effect to avoid requiring the added structure and expense of using a pump or similar mechanical means to provide circulation through the heat exchanger as heated gases will tend to rise within the heat exchanger.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla, Love, Lambert, Voetter, and Sun as applied to claims 1, 5, and 6 above, and further in view of US Patent No. 7,506,518 B2 to Mizutana et al.

    PNG
    media_image9.png
    647
    596
    media_image9.png
    Greyscale

Regarding claim 7, Sishtla as modified by Love and Lambert and as discussed above teaches a refrigeration cycle system including a lubrication branch extending from the condenser to the compressor and being cooled by heat exchange with a subcooling branch from the evaporator of the system and Sun teaches a heat exchanger for such a heat exchange being embodied with a reservoir for containing the flow of refrigerant to the compressor.  Neither Sishtla nor Sun teaches the reservoir including an inlet duct with an open inlet end positioned inside the reservoir and an outlet duct with an open outlet duct positioned inside the reservoir and at a lower height than the open inlet duct.  Mizutani teaches in fig. 11, shown above, a receiver (26) for receiving refrigerant in a 
  
    PNG
    media_image10.png
    859
    587
    media_image10.png
    Greyscale

Regarding claim 8, Sishtla as modified by Love and Lambert and as discussed above teaches a refrigeration cycle system including a lubrication branch extending from the condenser to the compressor and being cooled by heat exchange with a subcooling branch from the evaporator of the system and Sun teaches a heat exchanger for such a .
 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sishtla, Love, Lambert, and Voetter as applied to claim 1 above, and further in view of US Publication No. 2014/0360210 to Lapp et al.

Regarding claim 11, Sishtla as modified by Love and Lambert and as discussed above teaches a refrigeration cycle system including a lubrication branch extending from the condenser to the compressor and being cooled by heat exchange with a subcooling branch from the evaporator of the system and specifically teaches in col. 3, lines 64-67 that “Liquid refrigerant from the condenser 24 flows along a supply line 62” to the heat exchanger.  Sishtla does not teach Sun teaches a heat exchanger for such a heat exchange being embodied with a reservoir for containing the flow of refrigerant to the compressor.  Lapp teaches in ¶ 72 of his invention that when liquid refrigerant is used for lubrication of bearings in a refrigeration system, such liquid refrigerant should be directed from “the bottom of the condenser” as liquid refrigerant pools in this position.  It would .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sishtla, Love, Lambert, and Voetter as applied to claim 1 above, and further in view of US Publication No. 2006/0117790 to Dietrich.

Sishtla teaches limitations from claim 13, the refrigeration apparatus according to claim 1, wherein: 
the compressor (22) is a screw compressor (as taught in col. 2, lines 55-57) comprising two bearings (48 and 52), and 
the lubrication outlet is connected to the compressor (22) so as to feed the bearings with the lubrication flow (as taught in col. 3, lines 22-32), for lubrication of said bearings.
	Sishtla does not teach the compressor including two meshing rotors, the rotors and bearings all being lubricated by the lubrication flow.  Dietrich teaches in ¶ 67 of his disclosure a screw compressor having a pair of enmeshed screw rotors (44 and 46) supported by bearings (60 and 62) and having a lubricant supply connection (36) for lubricating the rotors and bearings.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Sishtla with the specific screw compressor structure and lubrication taught by Dietrich in order to ensure that all of the .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues on pp. 10-12 of the reply tiled 9 November 2021 that the instant independent claim 1 as amended with the limitations of cancelled claims 2 and 3 overcomes the rejection applied to this claim as being obvious over Sishtla, Love, and Lambert by virtue of these new limitations regarding structure of the subcooling branch of the present invention.  Applicant further argues that combination of Sishtla, Love, Lambert, and Voetter applied in rejecting these limitations as claims 2 and 3 in the Non-Final Rejection of 11 August 2021 is improper and cannot be applied to amended claim 1 because Voetter is non-analogous art.  Applicant particularly argues on pg. 11 that Voetter is not pertinent to the field of endeavor of the instant invention (identified by applicant as “refrigeration systems”) or to the particular problem with which the instant invention is concerned (identified by applicant as “lubricating bearings of a compressor in a refrigeration system using cooled refrigerant”).
In response, while examiner agrees that the amendment of claim 1, examiner does not agree with applicant’s characterization of Voetter as non-analogous art and thus the 
Particularly, Voetter teaches in the abstract of his disclosure, in fig. 4, shown above, and in col. 7, lines 11-20, a heat transfer loop for exchanging heat using heat exchangers (shown in fig. 4) disposed in two compartments (210 and 211), each receiving “heat transfer fluid” from a vessel (212) to which the heat exchangers are communicated.  This system, delivering a heat transfer fluid to a thermal load to be evaporated, thus cooling the load (col. 7, lines 15-17) constitutes a refrigeration system and is thus within the field of endeavor of the instant invention.  Further, the system is concerned with the problem of establishing and controlling a flow of heat exchanging fluid between a vessel and a heat exchanger which is the problem with which the limitations of cancelled claims 2 and 3 and amended claim 1 of the instant application are concerned (with the flooded evaporator and subcooling heat exchanger of the present invention as the vessel and heat exchanger analogous to those of Voetter) even if this is more specific than the problem identified by applicant in the remarks.  For this reason, applicant’s assertion that Voetter represents non-analogous art and thus cannot be used in rejecting the limitations added to claim 1 by amendment is not found to be persuasive.

Applicant further argues on pg. 11 that because of the status of Voetter as allegedly non-analogous art, “claims 1, 12, and 14 are patentable over Sishtla, Love, Lambert and Voetter”.
In response, examiner notes that, while the status of claim 1 and by extention claim 12 which depends therefrom have been addressed above with regard to Voetter, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        3 February 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763